Citation Nr: 1606248	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-43 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and has subsequently been transferred to the Pittsburgh, Pennsylvania, RO.

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in March 2014 and November 2014.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Peptic ulcer disease was not noted in the report of physical examination at the time the Veteran entered active military service.

2. There is clear and unmistakable evidence that the Veteran entered active duty with preexisting peptic ulcer disease. 

3. Clear and unmistakable evidence does not show that the preexisting peptic ulcer disease did not undergo a permanent worsening beyond normal progression during the Veteran's active service.

4. The Veteran was diagnosed with a peptic ulcer disease in service, is currently diagnosed with peptic ulcer disease, and has experienced continuous symptomatology associated with the condition since his discharge.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

2. The record does not include clear and unmistakable evidence rebutting the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

3. The criteria for service connection for peptic ulcer disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for peptic ulcer disease herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claim

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, to include peptic ulcer disease, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), such as a peptic ulcers.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel  issued a precedent opinion, which held that, to rebut the presumption of sound condition under § 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A.     § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disability was "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the respiratory system when the Veteran entered service so he is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A.   § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089   (2004).  In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record. 

Thereafter, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

As stated in the previous Board remand, the Veteran testified at the September 2011 Board hearing that he did not have a history of ulcers, and was never treated for such, prior to his military service.  He continues to adamantly deny his ulcer started prior to service but contends it was caused during service.  Despite the Veteran's testimony that he did not experience any peptic ulcers prior to service, his prior statements made while receiving treatment during service are contrary to his current contentions.  

According to the in-service treatment records, it is clear that the Veteran was diagnosed with, and treated for, peptic ulcer disease and duodenal ulcers.  A January 1972 treatment record indicates the Veteran reported a history of peptic ulcer disease in the past and was experiencing much indigestion and darkening of stools.  The treatment record indicates that later that month, an x-ray revealed active peptic ulcers.  Another record dated January 1972 states that active duodenal ulcer was on the upper gastrointestinal (GI) x-ray that month.  Furthermore, an "[upper] GI as civilian in [December 1970] showed active ulcers, [and] he claims initial ulcer demonstrated [approximately] 6 months prior to [December 1970].  Entered active duty [September 9, 1971] as [a] volunteer.  Technically he was ineligible for induction under AR40-501 [chapter] 2 [because of] documented peptic ulcer disease."  

In addition, according to the Medical Board report in January 1972, it was recommended that the Veteran was unfit for induction or enlistment into military service under the provisions of AR 40-501, Chapter 2, Section II, paragraph 2-3 r (1).  Subsequently, it was recommended that the Veteran be separated under AR 635-200.  

Further, following the November 2014 Board remand, the April 2015 VA examiner opined, upon review of the evidence of record, "in my opinion, from the available medical record, [t]here is clear and unmistakable (obvious or manifest) evidence that any currently diagnosed peptic ulcer disease preexisted the Veteran's entry into active military service..." 

Therefore, despite the Veteran's testimony that he did not experience any peptic ulcers prior to service, there is clear and unmistakable evidence that peptic ulcer disease did preexist service.  The remaining question is whether there is also clear and unmistakable evidence that the preexisting peptic ulcer disease was not aggravated by service.

With regard to the aggravation aspect of 38 U.S.C.A. § 1111, opinions have been provided by three medical professionals to determine if no increase in disability occurred during service or if any increase was due to the natural progress of the pre-existing condition.  

In August 2015, upon review of the medical evidence of record, a VA gastrointestinal chief determined:

It is impossible to say that the [V]eteran's [peptic ulcer disease] or symptoms related to [peptic ulcer disease] were definitely "were" or "were not" exacerbated during his [military] service.  As such, clear and unmistakable (obvious or manifest) evidence that the Veteran's peptic ulcer disease which preexisted service was NOT aggravated (permanently increased in severity beyond the natural progress of the disorder) during military service is lacking.

In October 2015, according to another opinion from a VA medical examiner:

In summary, the available medical evidence indicates that the [V]eteran's duodenal ulcer was aggravated symptomatically while in service, but there is insufficient evidence to answer the question of whether this aggravation was permanent or beyond normal progression without resorting to speculation.
 
Finally, in October 2015, a VA gastrointestinal attending physician, determined:

In this patient who was hospitalized on two occasions for ulcer disease prior to his enlistment and who based on his interactions with the Pittsburgh GI service had what appears to be minor gastrointestinal complaints referable to his ulcer, we can clearly and unmistakably say that his disease was "not aggravated beyond its natural progression by an in-service event or injury."   There is no established associated between [peptic ulcer disease] and military service in [the] medical literature.

The Board finds that these evaluations, when viewed collectively, are unable to carry the government's burden.  Therefore, the evidence of record does not clearly and unmistakably establish that the Veteran's peptic ulcer disease was not aggravated by his military service.  Therefore, the VA is unable to rebut the presumption of soundness.   

As the presumption of soundness has not been rebutted, the claim is one for service connection.  See Wagner, 370 F.3d 1089.  The Board finds that peptic ulcer disease was incurred in service.

In this case, it is undisputed that the Veteran has a current diagnosis of peptic ulcer disease.  Therefore, element (1) of service connection, a current disability, has been met.  In addition, service treatment records also reflect treatment and diagnosis for peptic ulcer disease in January 1972.  Therefore, element (2) of service connection, in-service incurrence or aggravation of a disease or injury, has also been met.

With respect to element (3), a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the evidence clearly reflects a history of continuous symptomatology from the time the Veteran was diagnosed in service through the present.  In April 2004, a history of peptic ulcer disease was noted and that the Veteran used Ranitidine almost on a daily basis.  In September 2011, the Veteran testified that he still experienced peptic ulcers on and off.  The Veteran was afforded a VA examination in June 2014 where a diagnosis of duodenal ulcer (in 1970) and helicobacter pylori (in November 2009) was confirmed.  The examiner stated, "[The Veteran] has a documented history of chronic/recurring peptic/ulcer disease, probably related at least in part to Helicobacter pylori infection."  In addition, the Veteran reported he continued to experience recurring episodes of symptoms 4 or more times a year with an average duration of less than a day; abdominal pain occurring at least monthly which was only partially relieved by standard ulcer therapy; nausea with transient severity, episodes of 4 or more per year, with an average duration of less than a day; and vomiting with transient severity, episodes of 4 or more per year; and with an average duration of less than a day.  Furthermore, the Veteran's VA post-service treatment records listed peptic ulcers, not otherwise specified, as an active problem. 

In light of the Veteran's diagnosis of peptic ulcer disease in service, his current diagnosis of peptic ulcer disease, his history of continuous complaints since service, and the lack of any documented intercurrent causes, the Board finds that service connection for peptic ulcer disease is warranted.


ORDER

Entitlement to service connection for peptic ulcer disease is granted



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


